Exhibit $50,000,000 AMENDED AND RESTATED CREDIT AGREEMENT among TRICO MARINE SERVICES, INC., as Borrower TRICO MARINE ASSETS, INC., and TRICO MARINE OPERATORS, INC. as Guarantors VARIOUS LENDERS and NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent, Lead Arranger and Book Runner Dated as of August 29, 2008 TABLE OF CONTENTS Page SECTION 1. Defined Terms 1 SECTION 2. Amount and Terms of Credit Facility 19 2.01 Revolving Loan Commitments 19 2.02 Minimum Amount of Each Borrowing; Limitation on Number of Borrowings 19 2.03 Notice of Borrowing 19 2.04 Disbursement of Funds 20 2.05 Revolving Notes 20 2.06 [Intentionally Omitted] 21 2.07 Pro Rata Borrowings 21 2.08 Interest 21 2.09 Interest Periods 22 2.10 Increased Costs, Illegality, etc. 23 2.11 Compensation 25 2.12 Change of Lending Office 25 2.13 Replacement of Lenders 25 SECTION 3. Letters of Credit 26 3.01 Letters of Credit 26 3.02 Maximum Letter of Credit Outstandings; Maturities 27 3.03 Letter of Credit Requests; Minimum Stated Amount 28 3.04 Letter of Credit Participations 28 3.05 Agreement to Repay Letter of Credit Drawings 30 3.06 Increased Costs 32 SECTION 4. Commitment Commission; Reductions of Commitment 32 4.01 Fees 32 4.02 Voluntary Termination of Unutilized Commitments 33 4.03 Mandatory Reduction of Commitments 34 SECTION 5. Prepayments; Payments; Taxes 34 5.01 Voluntary Prepayments 34 5.02 Mandatory Repayments 35 5.03 Method and Place of Payment 36 5.04 Net Payments; Taxes 36 SECTION 6. Conditions Precedent to the Original Effective Date 39 6.01 Execution of Agreement; Revolving Notes 39 6.02 Fees, etc. 39 6.03 Officer’s Certificate 39 6.04 Opinions of Counsel 39 6.05 Corporate Documents; Proceedings; etc. 39 6.06 [Intentionally Omitted] 40 6.07 Adverse Change; Approvals 40 (i) 6.08 Litigation 40 6.09 Solvency Certificate 40 6.10 Financial Statements; Projections 40 6.11 Original Effective Date 41 SECTION 7. Conditions Precedent to All Credit Events 41 7.01 [Intentionally Omitted] 41 7.02 No Default; Representations and Warranties 41 7.03 Notice of Borrowing 41 SECTION 8. Representations, Warranties and Agreements 41 8.01 Corporate/Limited Liability Company/Limited Partnership Status 42 8.02 Corporate Power and Authority 42 8.03 No Violation 42 8.04 Governmental Approvals 42 8.05 Financial Statements; Financial Condition; Undisclosed Liabilities; Projections; etc. 43 8.06 Litigation 44 8.07 True and Complete Disclosure 44 8.08 Use of Proceeds; Margin Regulations 44 8.09 Tax Returns and Payments 44 8.10 Compliance with ERISA 45 8.11 The Security Documents 46 8.12 Subsidiaries 46 8.13 Compliance with Statutes, etc. 46 8.14 Investment Company Act 46 8.15 Environmental Matters 46 8.16 Labor Relations 47 8.17 Patents, Licenses, Franchises and Formulas 47 8.18 Indebtedness 47 8.19 Insurance 48 8.20 Properties 48 8.21 Legal Names; Type of Organization (and Whether a Registered Organization); Jurisdiction of Organization; etc. 48 8.22 Concerning the Mortgaged Vessels 48 8.23 Citizenship 48 8.24 Vessel Classification 48 8.25 Vessel Acquisitions 49 SECTION 9. Affirmative Covenants 49 9.01 Information Covenants 49 9.02 Books, Records and Inspections 52 9.03 Maintenance of Property; Insurance 52 9.04 Existence; Franchises 53 9.05 Compliance with Statutes, etc. 53 9.06 Compliance with Environmental Laws 53 9.07 ERISA 54 9.08 End of Fiscal Years; Fiscal Quarters 54 (ii) 9.09 Performance of Obligations 54 9.10 Payment of Taxes 55 9.11 Additional Security; Additional Guarantors; Further Assurances 55 9.12 Use of Proceeds 56 9.13 Ownership of Credit Parties 56 9.14 Flag of Mortgaged Vessels; Vessel Classifications 56 9.15 Deposit of Earnings 57 SECTION 10. Negative Covenants 57 10.01 Liens 57 10.02 Consolidation, Merger, Purchase or Sale of Assets, etc. 60 10.03 Dividends 62 10.04 Indebtedness 63 10.05 Advances, Investments and Loans 65 10.06 Transactions with Affiliates 66 10.07 Maintenance Capital Expenditures 67 10.08 Consolidated Leverage Ratio 67 10.09 Consolidated Net Worth 67 10.10 Free Liquidity 67 10.11 Limitations on Modifications of Certificate of Incorporation, By-Laws and Certain Other Agreements, etc. 68 10.12 Limitations on Investments. 68 10.13 Limitation on Certain Restrictions on Subsidiaries 68 10.14 Limitation on Issuance of Capital Stock 69 10.15 Change of Legal Names; Type of Organization (and whether a Registered Organization); Jurisdiction of Organization etc. 69 10.16 Business 69 10.17 ERISA 70 SECTION 11. Events of Default 70 11.01 Payments 70 11.02 Representations, etc. 70 11.03 Covenants 70 11.04 Default Under Other Agreements 70 11.05 Bankruptcy, etc. 71 11.06 ERISA 71 11.07 Security Documents 71 11.08 Guaranties 71 11.09 Judgments 72 11.10 Change of Control 72 11.11 Trico Subsea AS Credit Agreement 72 11.12 Trico Shipping AS Credit Agreement 72 SECTION 12. The Administrative Agent. 72 12.01 Appointment 73 12.02 Nature of Duties 73 12.03 Lack of Reliance on the Administrative Agent 73 12.04 Certain Rights of the Administrative Agent 74 (iii) 12.05 Reliance 74 12.06 Indemnification 74 12.07 The Administrative Agent in its Individual Capacity 74 12.08 Holders 75 12.09 Resignation by the Administrative Agent 75 12.10 No Other Duties, Etc 76 12.11 .Anything herein to the contrary notwithstanding, neither the Lead Arranger nor the agents listed on the cover page hereof shall have any powers, duties or responsibilities under this Agreement or any of the other Credit Documents, except in its capacity, as applicable, as Administrative Agent, a Lender or the Issuing Lender hereunder. 76 SECTION 13. Guaranty 76 13.01 Guaranty 76 13.02 Bankruptcy 76 13.03 Nature of Liability 76 13.04 Independent Obligation 77 13.05 Authorization 77 13.06 Reliance 78 13.07 Subordination 78 13.08 Waiver 78 13.09 Payment 79 SECTION 14. Miscellaneous 79 14.01 Payment of Expenses, etc. 79 14.02 Right of Setoff 80 14.03 Notices 81 14.04 Benefit of Agreement; Assignments; Participations 81 14.05 No Waiver; Remedies Cumulative 84 14.06 Payments Pro Rata 84 14.07 Calculations; Computations 84 14.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL 85 14.09 Counterparts 86 14.10 Effectiveness 86 14.11 Headings Descriptive 86 14.12 Amendment or Waiver; etc. 86 14.13 Survival 88 14.14 Domicile of Revolving Loans 88 14.15 Register 88 14.16 Confidentiality 89 14.17 USA PATRIOT Act Notice 89 SECTION 15. Conditions Precedent to the Amendment and Restatement Effective Date 89 15.01 Fees, etc. 90 15.02 Opinions of Counsel 90 15.03 Pledge and Security Agreement 90 15.04 Vessel Acquisition Agreements 91 (iv) 15.05 Assignments of Earnings, Insurances and Charter 91 15.06 Mortgages 92 15.07 Certificates of Ownership; Searches; Class Certificates; Appraisal Reports; Mortgages 92 15.08 Approvals 93 (v) SCHEDULE I - Revolving Loan Commitments SCHEDULE II - Lender Addresses SCHEDULE III - ERISA SCHEDULE IV - Subsidiaries SCHEDULE V - Existing Indebtedness SCHEDULE VI - Insurance SCHEDULE VII - Legal Name; Type of Organization and Whether a Registered Organization; Jurisdiction of Organization; Etc. SCHEDULE VIII - Existing Liens SCHEDULE IX - Existing Investments SCHEDULE X - Projections SCHEDULE XI - Affiliate Transactions SCHEDULE XII - Tax Matters SCHEDULE XIII - Existing Letters of Credit SCHEDULE XIV - Collateral Vessels SCHEDULE XV - Approved Classification Societies SCHEDULE XVI - Vessel Acquisition Agreements SCHEDULE XVII - Required Insurance EXHIBIT A-1 Notice of Borrowing EXHIBIT A-2 Notice of Conversion/Continuation EXHIBIT B Revolving Note EXHIBIT C Letter of Credit Request EXHIBIT D Section 5.04(b)(ii) Certificate EXHIBIT E-1 Opinion of Vinson & Elkins L.L.P. EXHIBIT E-2 Opinion of Rishi Varma, General Counsel of Trico Marine Services, Inc. EXHIBIT E-3 Opinion of Chambers EXHIBIT F Officers’ Certificate EXHIBIT G Pledge and Security Agreement EXHIBIT H Solvency Certificate EXHIBIT I Compliance Certificate EXHIBIT J Assignment and Assumption Agreement EXHIBIT K Intercompany Subordination Agreement EXHIBIT L Form of Vessel Mortgage EXHIBIT M-1 Assignment of Earnings EXHIBIT M-2 Assignment of Insurance EXHIBIT N Vessel Acquisition Agreement Assignment EXHIBIT O Refund Guarantee Assignment (vi) AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 29, 2008 (this “Agreement”), among TRICO MARINE SERVICES, INC., a Delaware corporation (the “Borrower”), TRICO MARINE ASSETS INC., a Delaware corporation, as a Guarantor (as defined below) and TRICO MARINE OPERATORS, INC., a Louisiana corporation, as a Guarantor, the Lenders party hereto from time to time, and NORDEA BANK FINLAND PLC, NEW YORK BRANCH (“Nordea”), as Administrative Agent (in such capacity, the “Administrative Agent”) and Lead Arranger for the Lenders (in such capacity, the “Lead Arranger”).All capitalized terms used herein and defined in Section 1 are used herein as therein defined. W I T N E S S E T H: WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent are parties to a credit agreement dated as of January 31, 2008 (as amended by that certain (1) First Amendment to Credit Agreement dated as of April 24, 2008 and (2) Second Amendment to Credit Agreement dated as of May 9, 2008) (as otherwise amended, modified and/or supplemented through, but not including, the date hereof, the “Existing Credit Agreement”); WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent desire to amend and restate the Existing Credit Agreement to, among other things, grant the Lenders a first-priority security interest in certain Vessels (as defined below) as additional Collateral (as defined herein); Accordingly, the parties hereto agree as follows: ARTICLE I Definitions SECTION 1.Defined Terms.As used in this Agreement, the following terms shall have the meanings specified below: “Acquisition” shall mean the acquisition by Trico Supply AS, a wholly-owned subsidiary of the Borrower, of all or substantially all of the business (including, without limitation, all assets and related operations) of Trico Subsea ASA. “Administrative Agent” shall have the meaning provided in the first paragraph of this Agreement, and shall include any successor thereto. “Affiliate” shall mean, with respect to any Person, any other Person directly or indirectly controlling (including, but not limited to, all directors and officers of such Person), controlled by, or under direct or indirect common control with, such Person.A Person shall be deemed to control another Person if such Person possesses, directly or indirectly, the power (i) to vote 10% or more of the securities having ordinary voting power for the election of directors (or equivalent governing body) of such Person or (ii) to direct or cause the direction of the management and policies of such other Person, whether through the ownership of voting securities, by contract or otherwise; provided, however, that neither the Administrative Agent nor any Affiliate thereof shall be considered an Affiliate of the Borrower or any Subsidiary thereof. “Agreement” shall mean this Credit Agreement, as modified, supplemented, amended, restated, extended or renewed from time to time. “Amendment and Restatement
